           Case 1:19-cv-03472-VM-KNF Document 54 Filed 02/24/20 Page 1 of 1


                                                           Weil, Gotshal & Manges LLP

                                                                                                 767 Fifth Avenue
                                                              n,, Y                   N     York, NY 10153-0119
VIAECF                                              I.        . \, T
                                                                                              +1 212 310 8000 tel
                                                                                             +1 212 310 8007 fax

                                                                                                  Jessica L. Falk
                                                                                                +1 (212) 310-8511
February 24, 2020                                                                           jessica.falk@weil.com

                                                                                       11
Hon. Victor Marrero
United States District Court, S.D.N.Y.
500 Pearl Street
Suite 1040
New York, New York 10007

Re: General Electric Co. v. APR Energy PLC, Case No. 19-cv-03472-VM-KNF (S .D.N.Y.)

Dear Judge Marrero:

        We represent Plaintiff/Counterclaim Defendant and Third-Party Defendant General Electric
Company ("GE") in the above-captioned action. We write, pursuant to Fed. R. Civ. P. 16(b)(4), Local
Rule 7 .1 (d), and Your Honor's Individual Rules of Practice l .F ., to request a new date for the Case
Management Conference presently scheduled for February 28 , 2020. There has been no prior request to
move this Case Management Conference. Defendant/Counterclaim Plaintiff and Third-Party Plaintiffs
do not oppose this request for an extension.

        We request this extension because lead counsel for GE is unable to attend due to depositions that
day in another matter. As such, we respectfully request that the Case Management Conference be
rescheduled to a later date.

        We are available to discuss if the Court has any questions. We thank the Court for its attention
to this matter.

                                                            Respectfully submitted,
                                                            s/ Jessica L. Falk
                                                            Jessica L. Falk



cc:      Counsel of Record
